Title: To James Madison from Louis-André Pichon, 18 October 1802 (Abstract)
From: Pichon, Louis-André
To: Madison, James


18 October 1802. Presents his respects and returns with thanks the papers JM sent him. “Mr. M. will find the memorials of the board of trade at Bordeaux very interesting.” Informs JM that the frigate Consolante “with 212 negroes” sailed on 13 Oct. from New York and that “the Captain disappointed entirely Some Speculations which had been made on her departure.”
 

   
   RC (DNA: RG 59, NFL, France, vol. 1). 1 p.



   
   No letter from JM near this date enclosing papers has been found. Pichon may have been referring to three undated notes (ibid.; 2 pp.) between Gallatin and the auditor of the treasury, Richard Harrison. In the first, Gallatin stated that he and JM concurred in Paul Coulon’s claim for funds taken from the proceeds of the sale of the Betty Cathcart for duties due on the cargo of the Aaron. The only questions remaining were whether the accounting officers of the treasury agreed, and if so, whether they could alter the previous settlement. If the auditor disagreed, “the business must be referred to Congress.” Harrison replied that he and the comptroller agreed that accounts that had been recorded and settled could not be altered; therefore, unless Gallatin instructed the collector at Wilmington to return the duties in question, the claim must go before Congress. Gallatin wrote that duties paid into the treasury could not be refunded by the collector at the secretary’s direction, and the only legal mode was that which the auditor rejected—“a repayment as unclaimed merchandize grounded on a statement of those officers.” Coulon resubmitted his claim to Congress on 14 Feb. and 2 Nov. 1803. On 15 Dec. 1803 the House awarded him $6,241.44, and Jefferson signed the bill on 26 Jan. 1804 (Journal of the U.S. House of Representatives, 8th Cong., 1st sess., pp. 84, 207–8, 225, 342, 360–61). For the background of Coulon’s case, see Pichon to JM, 7 Mar. and 29 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:9 and n. 1, 603–4).



   
   The Consolante was one of three French frigates that had carried black rebel prisoners from Guadeloupe to New York. For the background of the case and the fears of some Americans regarding disposition of the prisoners, see Wade Hampton and Fontaine Maury to JM, 21 Aug. 1802, Daniel Brent to JM, 7 Sept. 1802, and Pichon to JM, 25 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:503, 555–56, 598–99).


